DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
2. 	Claims 1-20 are presented for examination.	

EXAMINER'S AMENDMENT
3.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
4.	Authorization for this examiner's amendment was given in a telephone interview with Leonard Taylor (Reg. No. 50,376) on 04/23/2021. 
The application has been amended as follows:
Please amend the claims 1, 9, 11, 12, and 19 as follows:
Listing of Claims:

1. (Currently Amended) A memory controller, comprising:
a decoder configured to perform decoding of a codeword comprising a plurality of bits, wherein for a select one of the plurality of bits, which belongs to at least one component codeword of the codeword, at an iteration of decoding, the decoder is configured to:
perform an initial decision for the select bit;
initialize syndromes of each component codeword;
generate initial bit-flipping decision for the select bit, unsatisfied check (USC) information, and channel information by hard decoding;
bias the channel information of the select bit based on a degree of the select bit;  
compute a reliability indicator of an initial decision, represented by at least one bit, as to whether to flip the select bit based on the initial decision and the biased channel information 
compare the reliability indicator with an adaptive threshold, which is determined based on the degree of the select bit and the unsatisfied check (USC) information from the initial decision;
decide whether to flip the select bit based on the compare operation; and
update the initial decision and syndromes of each component codeword to which the select bit belongs based on the compare operation. 

2. (Original) The memory controller of claim 1, wherein the syndromes of the respective component codewords to which the select bit belongs are initialized before performing a first iteration.

3. (Original) The memory controller of claim 1, wherein the decoder applies a biasing coefficient to bias the channel information.

4. (Original) The memory controller of claim 1, wherein the decoder maintains a single bit representing a current decision for the select bit. 

5. (Original) The memory controller of claim 1, further comprising:
determining whether the syndromes of the respective component codewords to which the select bit belongs are zero.

6. (Original) The memory controller of claim 5, wherein, when it is determined that not all of the syndromes of the respective codewords are zero, the decoder performs another iteration of decoding.

7. (Original) The memory controller of claim 1, wherein the other of the plurality of bits are processed, each of the other of the plurality of bits becoming the select bit during its processing.

8. (Original) The memory controller of claim 7, wherein the decision as to whether to flip the select bit is made independently of decisions to flip the other of the plurality of bits.

9. (Currently Amended) The memory controller of claim 8, wherein the adaptive threshold varies for each bit processed in a decoding iteration based on the degree of the bit and the USC information.

10. (Original) The memory controller of claim 1, wherein the decoder performs decoding of all of the component codewords. 


performing an initial decision for the select bit;
initialize syndromes of each component codeword;
generate initial bit-flipping decision for the select bit, unsatisfied check (USC) information, and channel information by hard decoding;
bias the channel information of the select bit based on the degree of the select bit;
computing a reliability indicator of an initial decision, represented by at least one bit, as to whether to flip the select bit based on the initial decision and the biased channel information 
comparing the reliability indicator with an adaptive threshold, which is determined based on the degree of the select bit and the unsatisfied check (USC) information from the initial decision;
deciding whether to flip the select bit based on the comparing operation; and
updating the initial decision and syndromes of each component codeword to which the select bit belongs based on the comparing operation.

12. (Currently Amended) The method of claim 11, further comprising initializing the syndromes of the respective component codewords to which the select bit belongs 

13. (Original) The method of claim 11, wherein the decoder applies a biasing coefficient 

14. (Original) The method of claim 11, wherein the decoder maintains a single bit representing a current decision for the select bit. 

15. (Original) The method of claim 11, further comprising:
determining whether the syndromes of the respective component codewords to which the select bit belongs are zero.

16. (Original) The method of claim 15, wherein, when it is determined that not all of the syndromes of the respective codewords are zero, the decoder performs another iteration of decoding.

17. (Original) The method of claim 11, wherein each of the plurality of bits is processed in turn as the select bit.

18. (Original) The method of claim 17, wherein the decision as to whether to flip the select bit is made independently of decisions to flip the other of the plurality of bits.

19. (Currently Amended) The method of claim 18, wherein the adaptive threshold varies for each of the plurality of bits based on the degree of the bit and the USC information.

20. (Original) The method of claim 11, wherein the decoding is performed for all of the 

Allowable Subject Matter
5.	Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
	In regards to independent claim 1:
The prior arts of record taken singly or in combination fail to teach, anticipate, suggest, or render obvious the limitations of " compute a reliability indicator of an initial decision, represented by at least one bit, as to whether to flip the select bit based on the initial decision and the biased channel information; compare the reliability indicator with an adaptive threshold, which is determined based on the degree of the select bit and the unsatisfied check (USC) information from the initial decision; decide whether to flip the select bit based on the compare operation; and update the initial decision and syndromes of each component codeword to which the select bit belongs based on the compare operation." Consequently, claim 1 is allowed over the prior arts.
In regards to independent claim 11:
The claim 11 includes similar limitations of independent claim 1. Therefore, is allowed for similar reason of claim 1 above. 
Dependent claims 2-10 and 12-20 depend from allowable independent claims 1 and 11 respectively and inherently include limitations therein and therefore are allowed as well.		
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSMAN ALSHACK whose telephone number is (571)272-2069.  The examiner can normally be reached on MON-FRI 7:30 AM - 5:00 PM EST, also please fax interview request to (571) 273- 2069.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ALBERT DECADY can be reached on 5712723819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OSMAN ALSHACK/
Examiner, Art Unit 2112

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112